[Cite as Foster v. Wells-Sowell, 2016-Ohio-4558.]


                  Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 103062



                                        ANTHONY C. FOSTER

                                                          PLAINTIFF-APPELLANT

                                                    vs.

                              ROSA JEAN WELLS-SOWELL, ET AL.

                                                          DEFENDANTS-APPELLEES




                                               JUDGMENT:
                                                AFFIRMED



                                         Civil Appeal from the
                                       Cleveland Municipal Court
                                       Case No. 2014-CVI-017905

        BEFORE: E.A. Gallagher, P.J., McCormack, J., and Stewart, J.

        RELEASED AND JOURNALIZED:                    June 23, 2016
FOR APPELLANT

Anthony C. Foster, pro se
15618 Scottsdale Boulevard
Shaker Heights, Ohio 44120


FOR APPELLEES

Rosa Jean Wells-Sowell, pro se
1095 E. 145th Street
Cleveland, Ohio 44110

ALSO LISTED

Tavarres William
1095 E. 145th Street
Cleveland, Ohio 44110




EILEEN A. GALLAGHER, P.J.:
       {¶1} Plaintiff-appellant Anthony Foster’s (“Foster”) appeal is rooted in a Cleveland

Municipal Court small claims case that was filed on December 9, 2014.

       {¶2} The allegation set forth in the complaint was that Foster was hired by the

defendant-appellee, Rosa Jean Wells-Sowell (“Wells-Sowell”) “to perform work on property

located at 11018 Kinsman Road. Foster states that Wells-Sowell led him to believe she

(Wells-Sowell) owned the property. Foster states that Wells-Sowell owes a balance of $1,430 on

a sum of $1,800 for services rendered.” A second individual was named as a defendant in the suit

but the complaint does not allege any wrongdoing by him.

       {¶3} Foster sought judgment in the amount of $1,430 “plus interest from December 9,

2014, at the rate of 3% together with costs of this action.”

       {¶4} A hearing was held in this matter before a magistrate judge of the Cleveland

Municipal Court on January 14, 2015. Foster and appellee, Wells-Sowell were present. The

second named defendant failed to appear.

       {¶5} The magistrate’s decision in favor of the defendants was confirmed by the trial court

on May 8, 2015.

       {¶6} Foster has asserted three assignments of error in this appeal:

       I.      The defendant, Rosa Jean Wells-Sowell did willfully comit [sic] perjury
               under oath.

       II.     The defendant Rosa Jean Wells-Sowell did willfully mislead the trail [sic]
               court to affect the course and outcome of the proceeding.

       III.    The defendant Rosa Jean Wells-Sowell did willfully confirm a false
               statement to the trial [sic] court under aath.

       {¶7} The assignments of error presented by Foster suggest that he is challenging whether

the magistrate’s decision was against the manifest weight of the evidence. To this end, in each
of his assignments of error, Foster argues that Wells-Sowell provided the magistrate with false

testimony.

       {¶8} Our ability to fully review Foster’s assignments of error is curtailed, however, by

his failure to file objections to the magistrate’s decision and the detailed findings of fact set forth

therein.

       {¶9} Ohio Civ.R. 53(D)(3)(b) provides a party may file written objections to a

magistrate’s decision within 14 days of the filing of the decision, whether or not the court has

adopted the decision during that 14 day period as permitted by Civ.R. 53(D)(4)(e)(i). Civ.R.

53(D)(3)(b)(i).   An objection to a magistrate’s decision shall be specific and state with

particularity all grounds for objection. Civ.R. 53(D)(3)(b)(ii). An objection to a factual finding

shall be supported by a transcript of all the evidence submitted to the magistrate relevant to that

finding or an affidavit of that evidence if a transcript is not available. Civ.R. 53(D)(3)(b)(iii).

The objecting party shall file the transcript or affidavit with the court within 30 days after filing

objections unless the court extends the time in writing for preparation of the transcript or other

good cause. Id. “Except for a claim of plain error, a party shall not assign as error on appeal the

court’s adoption of any factual finding or legal conclusion * * * unless the party has objected to

that finding or conclusion as required by Civ.R. 53(D)(3)(b).” Civ. R. 53(D)(3)(b)(iv).

       {¶10} The record reveals that Foster failed to file objections to the magistrate’s decision

or provide the trial court with a transcript of the proceedings to support his manifest weight

challenge. Therefore, Foster has waived all but plain error.

       {¶11} We find no plain error in this case. Where a party objecting to a magistrate’s

report fails to provide the trial court with the evidence and documents by which the court could

make a finding independent of the report, appellate review of the trial court’s judgment is limited
to whether the court abused its discretion in adopting the magistrate’s report, i.e., whether the

trial court’s application of the law to its factual findings was an abuse of discretion. Don Mould’s

Plantation, Inc. v. Kest Prop. Mgt. Group, LLC, 8th Dist. Cuyahoga No. 94279,

2010-Ohio-2608, ¶ 12, citing State ex rel. Duncan v. Chippewa Twp. Trustees, 73 Ohio St. 3d
728, 730, 654 N.E.2d 1254 (1995). Further, the appellate court is precluded from considering the

transcript of the hearing submitted with the appellate record. Id.

       {¶12} Foster presents no cognizable argument aside from his assertion that the trial court

was led astray in finding Wells-Sowell’s testimony to be credible. As such, we find no plain

error on the record before us.

       {¶13} Finally, we note that even if Foster had properly preserved this error for our review,

his arguments are limited to a challenge of the magistrate’s credibility determinations at trial. In

assessing the credibility of witnesses, “the choice between credible witnesses and their

conflicting testimony rests solely with the finder of fact and an appellate court may not substitute

its own judgment for that of the finder of fact.” State v. Awan, 22 Ohio St. 3d 120, 123, 489
N.E.2d 277 (1986). “The fact finder is free to believe all, part, or none of the testimony of each

witness appearing before it.” State v. Caraballo, 8th Dist. Cuyahoga No. 89775,

2008-Ohio-5248, citing Warren v. Simpson, 11th Dist. Trumbull No. 98-T-0183, 2000 Ohio App.

LEXIS 1073 (Mar. 17, 2000).

       {¶14} Foster’s three assignments of error are overruled.

       {¶15} The judgment of the trial court is affirmed.

       It is ordered that appellant pay appellees the costs herein taxed.

       The court finds that there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the municipal court to

carry this judgment into execution.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

rules of the Appellate Procedure.



_____________________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

TIM McCORMACK, J., and
MELODY J. STEWART, J., CONCUR